Case 1:17-cr-00101-LEK Document 569 Filed 09/03/19 Page 1 of 2    PageID #: 4940




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK
   AMERICA,
                                       DEFENDANT’S “MOTION TO
          Plaintiff,                   CLARIFY JUDICAL NATURE
                                       AND CITIZENSHIP STATUS
         v.                            OF ANTHONY WILLIAMS;”
                                       DECLARATION OF COUNSEL;
                                       EXHIBIT “A;” CERTIFICATE
   ANTHONY T. WILLIAMS,                OF SERVICE

          Defendant.


      DEFENDANT’S “MOTION TO CLARIFY JUDICAL NATURE
       AND CITIZENSHIP STATUS OF ANTHONY WILLIAMS”

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides DEFENDANT’S “MOTION TO CLARIFY JUDICAL

   NATURE        AND     CITIZENSHIP       STATUS       OF       ANTHONY

   WILLIAMS;” Declaration of Counsel and Exhibit “A.”
Case 1:17-cr-00101-LEK Document 569 Filed 09/03/19 Page 2 of 2   PageID #: 4941




      Dated: September 3, 2019




                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
